Form C. G.-1-A
PRINTED SEAL BEARING
THE OFFICIAL INSIGNIA OF
MEXICO, READING: UNITED
MEXICAN STATES; MINISTRY
OF TRANSPORT AND
COMMUNICATIONS
ILLEGIBLE STAMP



Exhibit 10.10.1
AMENDMENT TO THE CONCESSION TITLE AWARDED BY THE FEDERAL GOVERNMENT, THROUGH THE
MINISTRY OF TRANSPORT AND COMMUNICATIONS, HEREAFTER, THE “MINISTRY”, ON DECEMBER
2, 1996 TO THE COMPANY FERROCARRIL DEL NORESTE, S.A. DE C.V., NOW TFM, S.A. DE
C.V., HEREAFTER, THE “CONCESSIONAIRE”.




C O N S I D E R A T I O N S




I.
On December 2, 1996, the Federal Government, through the Ministry of Transport
and Communications, awarded Ferrocarril del Noreste, S.A. de C.V. the Concession
title to operate and exploit the Northeast trunk line to provide public railroad
freight transportation services thereupon and auxiliary services (hereafter, the
Concession Title), under the terms set forth in the respective Title.



II.
On May 6, 1997, Ferrocarril del Noreste, S.A. de C.V. changed its company name
to TFM, S.A. de C.V., the foregoing being recorded in public instrument No.
33,385, dated May 6, 1997, notarized by Mr. Miguel Limón Díaz, Mexico City
Notary Public No. 97, which was duly filed with the Mexico City Public Property
and Business Registry, under Commercial Folio No. 222305.



III.
Mr. Mario Mohar Ponce and Mr. Mario Alberto González Padilla hold sufficient
legal capacity to sign this document, as accredited with public instrument No.
36,816, dated February 12, 2001, notarized by Mr. Miguel Limón Díaz, Mexico City
Notary Public No. 97.



IV.
The Concessionaire hereby agrees to amend the Concession Title to revert the
track section on the Morelos line that runs from kilometer M-229+364.75,
equivalent of kilometer B-253+668.24, to kilometer M-262+094.30, equivalent of
kilometer B-285+861, and which is identified on the plans attached hereto as
Appendix "A", back to the Federal Government.



The purpose of the foregoing is to ensure the continuity and efficiency of the
railroad services provided by the concessionaire on the Pacific-North railroad
line, with the understanding that all yards, lateral tracks, short tracks,
sidings, and other existing constructions that connect to the track section
described in the previous paragraph, shall continue to be part of the Concession
Title of the Concessionaire therefore the Concessionaire will retain the same
rights and obligations established in the Concession Title and this amendment on
same, and the Concessionaire will be granted obligatory rights of way on the
track section in reference, to connect to its facilities, which are included in
the Concession Title, to service the industry, and for trains formed in
Querétaro to arrive and leave.


V.
The Concessionaire requested the amendment of the Concession Title from the
Ministry with regards to the overhead double electrified track on the line from
Huehuetoca to Querétaro, in order for such track to not be used or maintained
and which, accordingly, may be dismantled at the discretion of the
Concessionaire, for which the Concessionaire delivered the corresponding
technical study to the Ministry.



VI.
Following analysis of the abovementioned technical study, it was determined that
the operation of the double electrified track on the Huehuetoca-Querétaro line
impedes the efficient use of


SEVEN ILLEGIBLE INITIALS
APPEAR IN THE MARGINS



--------------------------------------------------------------------------------

Form C. G.-1-A
PRINTED SEAL BEARING
THE OFFICIAL INSIGNIA OF
MEXICO, READING: UNITED
MEXICAN STATES; MINISTRY
OF TRANSPORT AND
COMMUNICATIONS
ILLEGIBLE STAMP



the equipment and the development of new technologies, to the detriment of the
users, and to the operation of the system as a whole. It was also determined
that a portion of the facilities to be removed from said track could be put to
better use by the suburban public passenger transportation service in the
metropolitan area, which is projected to be established.


VII.
The Intersectorial Commission on Disincorporation, by Resolution CID-00-XXIII-3,
dated July 31, 2000, approved the request to amend the Concession Title, to
revert a portion of the double track on the La Griega-Mariscala section to the
Federal Government, and also in reference to the removal of the overhead lines
on the double electrified track on the Huehuetoca to Querétaro section and to
compensate the investment plan for the respective title in terms of the
commitment on same.





Given the above, under the terms of Article 36, sections I, VIII, and XXVII, of
the Federal Government Organic Law; Articles 1, 5, 6 sections II and VIII, and
14 of the Railroad Service Regulatory Law; Articles 1, 3, 15, and 42 of the
Railroad Service Regulation; Article 5, sections XI and XVIII, of the Ministry
of Transport and Communications Internal Regulation, and relevant to points 2.4,
2.5, 5.2, and 5.4 of the Concession Title awarded to Ferrocarril del Noreste,
S.A. de C.V. on December 2, 1006, published in the Official Federal Gazette on
February 3, 1997, and with the consent of the Concessionaire, in accordance with
the terms of Condition 5.2 of the Concession Title of the Concessionaire, this
Ministry hereby amends the concession awarded to the Concessionaire on December
2, 1996, in accordance with the following:




C O N D I T I O N S


FIRST.- The track section on the Morelos line that runs from kilometer
M-229+364.75, equivalent to kilometer B-253+668.24, to kilometer M-262+094.30,
equivalent to kilometer B-285+861, and which is identified in the plans attached
hereto as Appendix "A" is hereby reverted to the Federal Government without any
restriction of ownership and free of all encumbrance.


All yards, lateral tracks, short tracks, sidings, and other existing connecting
constructions, and those the Concessionaire constructs in accordance with the
Concession Title on the section of the Morelos line indicated in the previous
paragraph, shall continue under the exclusive use of the Concessionaire under
the terms of the Concession Title and this amendment.


The Concessionaire must execute the works described in Appendix "B" hereto,
under the terms set forth therein, within a maximum of one year from the date of
signing hereunder. The works executed shall become federal public assets and be
reverted the Federal Government on completion, to the satisfaction of the
Ministry. In the event the works mentioned in section II of Appendix "B" are not
completed within the period indicated, the Concessionaire hereby accepts that
the track section of 36 meters on line B that runs from Km. B-285+861 to Km.
B-285+897.21 described in Appendix "A" hereto will be reverted to the Federal
Government, at no cost.


SECOND.- As a result of the reversion referenced in the previous condition,
Appendices One, Two, Nine, Ten, and Eleven to the Concession Title are hereby
amended under the following terms:


a)
Appendix One is hereby amended to eliminate all reference to the track section
between La Griega and Mariscala on the Morelos line, which runs from kilometer
M-229+364.75,


SEVEN ILLEGIBLE INITIALS
APPEAR IN THE MARGINS



--------------------------------------------------------------------------------

Form C. G.-1-A
PRINTED SEAL BEARING
THE OFFICIAL INSIGNIA OF
MEXICO, READING: UNITED
MEXICAN STATES; MINISTRY
OF TRANSPORT AND
COMMUNICATIONS
ILLEGIBLE STAMP



equivalent to B-253+668.24, to kilometer M-262+094,30, equivalent to kilometer
B-285+861, and which is identified on the plans attached hereto as Appendix "A",
as of the entering into effect of this amendment;


b)
Appendix Two is hereby amended, substituting plans 5 and 7 of Volume I, and the
route maps referring to the track section indicated in the previous point, for
the plans and route maps attached to this instrument as Appendices "C", "D", and
"E", respectively, to be included in same;



c)
Point 1.7 of the Appendix Nine to the Concession Title is hereby amended, to
read as follows:



"1.7 On the Juárez Line from Km. B-265+078.35 = J-240+817.73 to Km.B-285 + 861 =
JM-262 + 094.30, with which, through the additional use of the rights of way
indicated in points 1.1 and 1.6 of this Appendix Nine, the concessionaire on the
Pacific-North railroad line will hold rights of way to service traffics
involving trains consolidated in Querétaro.


Insofar as the Concessionaire constructs the connection on the Morelos line
between Km. M-262 + 020 and Km. A-263 + 970 on the A line concessioned to the
concessionaire on the Pacific-North railroad line, the Concessionaire will hold
a right of way, free of charge, from Km. JM-262 + 094.30 = B-285 + 861 to Km.
B-285 + 897.21 = Km. A-263+921.69.


Also, insofar as the Concessionaire relocates the short tracks identified with
number 79, located at Km. B-251 + 416.13 = JM-227 + 312.18 on the B line,
concessioned to the concessionaire on the Pacific-North railroad line, the
Concessionaire will hold a right of way, free of charge, on the Morelos line
from Km. M-227 +501.44 = B-251+607.70 to Km. M-229 + 364.75 = B-253 + 668.24.
(N-6)".




d)
The following point 1.9 shall be added to Appendix Ten:



"1.9. Right of way on the Morelos line, through the short tracks between
M-229+364.75 = B-253+668.24 and JM-262+094.30 = B-285 + 861, in order to
connect, have access to and service the industry, to form trains, and to have
these trains arrive and leave without any limitation of any nature, in the New
Yard at Querétaro, all yards, lateral tracks, sidings, short tracks, and other
existing and connecting constructions on said track section, which are
concessioned to the Concessionaire, and also to have access to Mariscala and to
make use of the right of way contained in point 1.1 in this Appendix Ten.
(PN-18)."


In the event the track section consisting of 36 (thirty-six) meters on the B
line from Km. B-285 + 861 to Km. B-285 +897.21 is reverted, obligatory rights of
way will be established on said track section".


e)
Appendix Eleven is hereby amended substituting the plan identified as N-6,
together with its datasheet, for the plan and datasheet attached to this
amendment as Appendix "F" to be included in same, and the plan identified as
PN-18, together with its datasheet, shall be added as attached to this amendment
as Appendix "G" to be included in same.



THIRD.- The railroad operation at the crossing referenced in section II of
Appendix "B" or,

SEVEN ILLEGIBLE INITIALS
APPEAR IN THE MARGINS



--------------------------------------------------------------------------------

Form C. G.-1-A
PRINTED SEAL BEARING
THE OFFICIAL INSIGNIA OF
MEXICO, READING: UNITED
MEXICAN STATES; MINISTRY
OF TRANSPORT AND
COMMUNICATIONS
ILLEGIBLE STAMP



accordingly, on the section of the B line from Kilometer B-285 +861, equivalent
to Kilometer JM-262 + 094. 30, to Kilometer B-285 + 891.21, equivalent to
Kilometer A-263 + 921.69, shall corresponding to the dispatch for which the
concessionaire on Pacific-North railroad line is responsible. The dispatch must
be performed through a system of traffic lights in the order in which the trains
arrive at the crossing (the first to arrive is the first to pass). In the event
the operation is not performed in an efficient manner, the Ministry will
designate a party to be responsible for the dispatch of the trains at the
crossing in question, and in the event a third party is designated, the
Concessionaire and the concessionaire on the Pacific-North trunk line, will be
responsible for all costs, without affecting any sanctions that may be
applicable.


FOURTH.- Condition 2.5 of the Concession Title is hereby amended to read as
follows:


"2.5
The Concessionaire may alter or execute works on the Railroad Line or the Assets
when the purpose of such modifications is to modernize, reconstruct, conserve,
or maintain the line or the Assets, or to improve the efficiency or the quality
of the railroad service, with the understanding that the overhead line
corresponding to the Buenavista-Huehuetoca double electrified track shall not be
left without service.



Within a maximum of 2 (two) years from the date of this title entering into
effect, the Concessionaire must execute the works and investments required for
the traffic control on the double track to be performed separately on the
Querétaro-Huehuetoca and Huehuetoca-Buenavista track sections, so that the
Concessionaire may perform the traffic control on the former of the track
sections indicated. The latter shall be operated by the Concessionaire on the
Valle de México Railroad Terminal. However, both concessionaires may agree that
the operation be performed in a different manner, provided there exist no
technical or operative impediments for the efficient and safe operation of the
Railroad Line and the providing of the service, in which case, the approval of
the Ministry must be sought.


The Concessionaire shall be wholly responsible for the conservation and
maintenance of the double electrified track from Buenavista to Huehuetoca.


All works executed on the Railroad Line shall immediately become federal public
assets, independent of the term of this title and the Concessionaire shall
acquire the corresponding rights and obligations on same as so conferred upon
the Concessionaire by the provisions contained in points 1.4.1, 1.4.2, and 1.5.


The Concessionaire is obligated to execute the works in adherence of the
executive project previously approved by the Ministry. On the conclusion of said
works, the specific characteristics, configuration, and dimensions of such works
shall be added to Appendix Two".


FIFTH.- Appendix Seven to the Concession Title is hereby amended to eliminate
all reference to the obligation to conserve and maintain the overhead lines on
the double electrified track on the Huehuetoca-Querétaro track section, the
Concessionaire being authorized to compensate the investment plan where this
item is contemplated in the current Business Plan.


SIXTH.- The Concessionaire may remove the overhead lines, on the
Huehuetoca-Querétaro track section. The power substations, the copper cable, the
consoles, and other installations related to the electrification of this track
section shall revert to the Federal Government, at no cost, in accordance with
the inventory to be prepared by the Ministry and the Concessionaire, jointly.

SEVEN ILLEGIBLE INITIALS
APPEAR IN THE MARGINS



--------------------------------------------------------------------------------

Form C. G.-1-A
PRINTED SEAL BEARING
THE OFFICIAL INSIGNIA OF
MEXICO, READING: UNITED
MEXICAN STATES; MINISTRY
OF TRANSPORT AND
COMMUNICATIONS
ILLEGIBLE STAMP





The assets and parts that may be dismantled and reused to be reverted by reason
of the removal of the overhead lines on the Huehuetoca-Querétaro track section,
with the exception of those that cannot be physically removed and delivered due
to their nature, shall be removed and delivered to the Federal Government at the
location, within Mexico, so indicated by the Ministry, at no cost to the Federal
Government, within 30 (thirty) days following the signing of this instrument. In
the event delivery cannot be completed due to causes imputable to the Federal
Government, the obligation of the Concessionaire to maintain the substations
shall only remain in effect for said period of 30 (thirty) days, from the date
of signing hereunder, and the Federal Government will be responsible for
delivery and will also cover any and all administrative and warehousing costs
incurred. In the event the substations cannot be delivered due to causes
imputable to the Concessionaire, the Concessionaire will be responsible for
their maintenance until such time as their delivery is completed.


Any asset that may be dismantled and reused that cannot be delivered to the
Federal Government due to any reason imputable to the Concessionaire must be
paid according to the appraisal performed by the Institute for the
Administration and Appraisal of National Assets.


SEVENTH.- The terms of this amendment to the Concession Title shall enter into
effect on February 12, 2001, and shall be integrally included in the Concession
Title as of said date. The remaining conditions set forth in the Concession
Title awarded to the Concessionaire on December 2, 1996 shall remain in effect
and be ratified in their whole.

SEVEN ILLEGIBLE INITIALS
APPEAR IN THE MARGINS



--------------------------------------------------------------------------------

Form C. G.-1-A
PRINTED SEAL BEARING
THE OFFICIAL INSIGNIA OF
MEXICO, READING: UNITED
MEXICAN STATES; MINISTRY
OF TRANSPORT AND
COMMUNICATIONS
ILLEGIBLE STAMP







On signing hereunder, the Concessionaire unconditionally accepts the terms and
conditions set forth herein.


Mexico City, Mexico, February 12, two thousand and one.






MINISTRY OF TRANSPORT AND COMMUNICATIONS


ILLEGIBLE SIGNATURE


Pedro Cerisola y Weber




TFM, S.A. de C.V.




ILLEGIBLE SIGNATURE


_____________________________
Mario Mohar Ponce
Legal Representative








ILLEGIBLE SIGNATURE


_____________________________
Mario Alberto Gonzalez Padilla
Legal Representative



SEVEN ILLEGIBLE INITIALS
APPEAR IN THE MARGINS

